Citation Nr: 9919302	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  96-01 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from February 1963 to May 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.


FINDING OF FACT

The claim of entitlement to service connection for multiple 
sclerosis is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for multiple 
sclerosis is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for multiple 
sclerosis.  In order to establish service connection, the 
facts, as shown by evidence, must demonstrate that a disease 
or injury resulting in current disability was incurred during 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

If the veteran served continuously for ninety or more days 
during war or peacetime, and if multiple sclerosis became 
manifest to a degree of 10 percent or more within seven years 
from the date of the veteran's termination of such service, 
such disease may be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  
Such a presumption is rebuttable, however, by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 
3.307, 3.309.

The legal question to be answered initially, however, is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, a claim that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail with 
respect to this claim and there is no duty to assist him 
further in the development of this claim.  38 U.S.C.A. 
§ 5107(a).  As will be explained below, the Board finds that 
this claim is not well grounded.

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

The veteran's service medical records show no indication of 
any treatment for, or diagnosis of, multiple sclerosis during 
his period of service.  The May 1967 separation examination 
was negative for multiple sclerosis, and the appellant was 
clinically evaluated as normal neurologically.  

While postservice private and VA medical records show that 
the veteran currently has multiple sclerosis, he has 
submitted no medical or scientific evidence to relate his 
current condition to his military service.  There are no 
post-service medical records demonstrating that multiple 
sclerosis was compensably disabling within seven years after 
his discharge from service, and post-service medical records 
do not otherwise relate multiple sclerosis to his period of 
service.  

The veteran and his representative contend that he developed 
symptoms of multiple sclerosis in 1972.  Private medical 
records from 1972 indicate that the veteran complained of 
numbness on his left side.  Cumulatively, however, the 
records were negative for multiple sclerosis.  A March 1972 
brain scan performed at the Marion General Radiology, Inc. 
was normal.  While a March 1972 EEG report noted a 
dysrhythmic abnormality present focally in both temporal and 
parietal regions, there was no diagnosis of multiple 
sclerosis.  Likewise, the 1972 records from Parkview Memorial 
Hospital were negative for multiple sclerosis.

The appellant also points to a January 1975 medical report by 
Richard Yoder, M.D., as evidence of the development of 
multiple sclerosis.  Significantly, however, Dr. Yoder 
concluded in his report that there was not enough central 
nervous system deficit to implicate any specific disorder.

Furthermore, in a September 1998 VA report, a VA examiner 
found that the first definite diagnosis of multiple sclerosis 
was made in 1994 by Christopher Merlin, M.D.  Hence, there is 
no competent evidence linking multiple sclerosis to the 
symptoms described in 1972.

While the veteran claims that he developed multiple sclerosis 
either directly or presumptively as a result of his military 
service he has offered no competent evidence to establish 
such a relationship, other than his own unsubstantiated 
contentions.  While the veteran is certainly capable of 
providing evidence of symptomatology, "the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge..."  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Causative factors of a disease amount 
to a medical question; only a physician's opinion would be 
competent evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 
(1992).

It is noted that the veteran and his representative have 
submitted several excerpts from the Merck Manual, 15th and 
16th Editions, and the Taber's Cyclopedia Medical Dictionary 
in support of this claim.  Regarding such evidence, the Court 
has stated that in considering scientific evidence, a 
preliminary assessment must be made as to whether the 
reasoning or methodology underlying the evidence is 
scientifically valid, whether the theories have been 
subjected to peer review and publication, whether the known 
or potential rate of error has been considered, and to what 
extent the theory is accepted in the relevant scientific 
community.  See Rucker v. Brown, 10 Vet. App. 67 (1997).  

After reviewing the record, however, the Board is satisfied 
that a preliminary assessment of the scientific evidence need 
not be undertaken in this case.  Although the veteran has 
submitted several medical articles which describe multiple 
sclerosis and its various symptoms, this information is not 
specific to the appellant's medical history.  Therefore, they 
do not provide the kind of competent medical evidence needed 
to well ground this claim.  The Board does not dispute the 
information in the articles, however, what is lacking here is 
competent medical evidence relating the symptoms described in 
1972 and 1975 to the etiology of the veteran's presentation 
of multiple sclerosis diagnosed many years later.

The Board also considered the representative's June 1999 
assertion that a new VA examination was in order because the 
September 1998 VA examiner's opinion was inadequate.  The 
Board must point out, however, that the duty to assist is not 
triggered until a well grounded claim has been presented.  
Epps v. Brown, 9 Vet. App. 341 (1996).  Hence, given that 
this claim is not well grounded, no further development is in 
order.  The veteran and his representative should understand 
that, "implausible claims should not consume the limited 
resources of the VA and force into even greater backlog and 
delay those claims which -- as well grounded -- require 
adjudication."  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994).
 
A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the service 
medical records do not show the veteran with multiple 
sclerosis during service and as the appellant has submitted 
no medical opinion or other competent evidence to show or to 
support his claim that his current condition is in anyway 
related to his period of service or the seven year 
presumptive period, the Board finds that he has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim is 
well grounded.  38 U.S.C.A. § 5107.  Hence, the benefit 
sought on appeal is denied.  

Although the Board has disposed of the claim of entitlement 
to service connection for multiple sclerosis on a ground 
different from that of the RO, that is, whether the veteran's 
claim is well grounded rather than whether he is entitled to 
prevail on the merits, he has not been prejudiced by the 
Board's decision.  In assuming that the claim was well 
grounded, the RO accorded the veteran greater consideration 
than his claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disability.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).



ORDER

Service connection for multiple sclerosis is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals






 

